UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2010 o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A, Simi Valley, California 93065 (Address of Principal Executive Offices) (Zip Code) (805) 433-8000 (Registrant’s Telephone Number, 0Including Area Code) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes rNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerr Accelerated Filerr Non-accelerated filerr
